Russell, C. J.
1. The question as to whether certain guano was furnished by the landlord, or by another, being a matter of fact, for determination by the jury, and there being sufficient evidence to authorize the verdict foreclosing the landlord’s lien, it was not error to overrule the motion for a new trial. Henderson v. Hughes, 4 Ga. App. 53 (69 S. E. 813).
2. As appears from the judgment refusing a new trial, the matters dealt with in the disallowed amendment to the answer had been passed upon in a former suit between the same parties. “A judgment of a court of competent jurisdiction is conclusive between the same parties . . as to all matters put in issue, or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered.” Civil Code, § 4336. Judgment affirmed.